DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-4 are objected to because of the following informalities:  Claim 2, line 3 recites, “a motive current value” which should be corrected have proper antecedent basis to the same limitation previously recited in parent claim 1, line 14.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12-14, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlanger et al. (US 2007/0053769).
Regarding Claim 1, Schlanger discloses a system (Figures 1-4), comprising: 
a vehicle (Abstract, Paragraph 2) comprising a motive electrical power path (116, Figures 1-2, 4) and at least one auxiliary electrical power path (130, Figures 1-2, 4); 
a power distribution unit (comprising elements 130, 131, 116 120, 122 in electrical power path between power sources 133, 114 and load 112, Figures 1-2, 4) having a motive current protection circuit (comprising 118, 122, Figures 1-2, 4) disposed in the motive electrical power path, the motive current protection circuit including a fuse (118, Figures 1-2, 4); 
an auxiliary current protection circuit (comprising 131, 132, Figures 1-2, 4) disposed in each of the at least one auxiliary electrical power path, each auxiliary current protection circuit including an auxiliary fuse (131, Figures 1-2, 4);
a motive current sensor (comprising 234b, Figures 2, 4) electrically coupled to the motive electrical power path, where the motive current sensor is configured to provide a motive current value (Figure 2, sensed value from 234b to 336, Figure 3); and 
at least one auxiliary current sensor, each auxiliary current sensor electrically coupled to one of the at least one auxiliary electrical power path (current sensor R1 coupled to the auxiliary electrical power path 130, Figure 3, Figures 2, 4), each auxiliary current sensor configured to provide a corresponding auxiliary current value (determining ON/OFF state of 2nd switch 232, 332 in the auxiliary electrical path 130 by the controller 236, 336 in Figures 2, 4 respectively).
Regarding Claim 12, Schlanger discloses a controller (Figures 1-4), comprising:
a current determination circuit (determination circuit in 232, Figures 2-3, 336, Figure 4) structured to interpret a motive current value corresponding to a motive electrical power path for a vehicle (sensed signal from sensors 234b, 234a in motive current path 116 to controller 236, 336, Figures 2, 4 respectively), and 
to interpret an auxiliary current value corresponding to at least one auxiliary electrical power path of the vehicle (based on sensed signals from 234a, 234b, 234c/R1 controller determining the switching state of selector switch 232, 332 thereby interpreting the current value for the auxiliary electrical path 130 in Figures 2-4).
Regarding Claim 13, Schlanger discloses the controller of Claim 12, further comprising a motive current sensor (comprising 234b, Figure 4, part of 232, Figures 2-3) electrically coupled to the motive electrical power path, where the motive current sensor is configured to provide the motive current value (Figures 2-4, Paragraphs 56, 59, 66).
Regarding Claim 14, Schlanger discloses the controller of Claim 12, further comprising at least one auxiliary current sensor each electrically coupled to one of the at least one auxiliary electrical power path (current sensor R1 coupled to the auxiliary electrical power path 130, Figure 3, Figures 2, 4, Paragraph 59), each auxiliary current sensor configured to provide the auxiliary current value corresponding to at least one auxiliary electrical power path of the vehicle (determining ON/OFF state of 2nd switch 232, 332 in the auxiliary electrical path 130 by the controller 232, 336 in Figures 2-4 respectively).
Regarding Claim 21, Schlanger discloses a method (Figures 1-5), comprising: 
powering (using power source 114, Figures 2, 4) a vehicle motive electrical power path (116) through a motive current protection circuit (comprising 118, 122, Figures 2, 4); 
powering at least one auxiliary load (using power source 133 powering 112, Figures 2, 4) through a corresponding one of at least one auxiliary current protection circuit (comprising 134, 132, Figures 2, 4); 
determining a motive current value corresponding to the vehicle motive electrical power path (current sensor 234b sending signal output to controller336, Figure 3); and 
determining an auxiliary current value corresponding to each of the at least one auxiliary current protection circuit (determining ON/OFF state of 2nd switch 232, 332 in the auxiliary electrical path 130 by the controller 236, 336 in Figures 2, 4 respectively).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 8-9, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schlanger et al. (US 2007/0053769) in view of Kusch et al. (US 8,829,722).
Regarding Claims 2-4, Schlanger discloses the system of Claim 1, further comprising a controller (336, Figure 3). Schlanger does not specifically disclose the controller comprising a vehicle interface circuit, the vehicle interface circuit structured to provide the motive current value, an auxiliary current value corresponding to the at least one auxiliary electrical power path to a vehicle network (Claims 2-3) or a battery management controller structured to receive the motive current value from the vehicle network (Claim 4). 
Kusch discloses a vehicle comprising a controller, and teaches vehicle interface and battery management system as conventional to vehicle (Figure 1, Column 6, lines 37-38, line 65- Column 7, line 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in the system of Schlanger, to include a vehicle interface, a vehicle network and a battery management controller that are conventional to vehicles and as taught by Kusch, and to provide the motive and/or auxiliary current values to the vehicle network for other control units/battery management controller to receive to manage the operation. 
Claims 8-9 basically recite the limitations of Claims 3-4, except that the second motive current value of Claim 5 is recited, Therefore, Claims 8-9 are rejected similarly to Claims 3-4. 
Claims 15-17 basically recite the limitations of Claims 2-4, except that the second motive current value of Claim 5 is recited, Therefore, Claims 8-9 are rejected similarly to Claims 2-4. 
Claims 5-7, 10-11, 18-20, 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Schlanger et al. (US 2007/0053769) in view of Wortberg et al. (US 2015/0295395).
Regarding Claim 5, Schlanger discloses the system of Claim 1, further comprising a controller (comprising 236, 336, Figures 2, 6, control circuit in Figure 3 controlling switch 270 in 232, Figure 3 ) structured to operate to provide a second motive current value (based on sensed signal output from sensor 234a to 232, 336 in Figures 2-4 respectively).
Schlanger does not specifically disclose the controller being operated to provide a fuse current model structured to provide the second motive current value.
Wortberg discloses a system in a vehicle (Figures 1-7, Paragraph 5) comprising an electrical power path powering a load using a power source (power load 105 using power source 101 via 110, Figure 1), the electrical power path including a fuse and a switch (fuse 104, switch 103 Figure 1), determining a current value in the electrical power path, wherein the current value is provided by a fuse current model (Figure 3, Paragraph 56, 60-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the method of Schlanger, a fuse current model as taught by Wortberg, to have additional, more accurate motive current value and thus to avoid faulty/inadvertent switching to interrupt/allow current through the electrical power path (Wortberg, Paragraph 63). 
Regarding Claim 6, combination of Schlanger and Wortberg discloses the system of Claim 5, wherein the second motive current value comprises a higher accuracy relative to the motive current value (Wortberg, Paragraph 63).
Regarding Claim 7, combination of Schlanger and Wortberg discloses the system of Claim 6, wherein the second motive current value comprises a faster response time relative to the motive current value (Wortberg, Paragraph 63).
Regarding Claim 10, Schlanger discloses the system of Claim 1, wherein at least one of the motive current value or one of the corresponding auxiliary current values are determined in accordance with a load voltage drop across a load/resistor in the load path (current sensor R1 coupled to the auxiliary electrical power path 130, Figure 3, Figures 2). Schlanger does not disclose the load voltage drop being across a corresponding one of the fuse or the auxiliary fuse, and further determined in accordance with a corresponding fuse characteristic.
Wortberg discloses a method (Figures 1-7) comprising an electrical power path powering a load using a power source (power load 105 using power source 101 via 110, Figure 1), the electrical power path including a fuse and a switch (fuse 104, switch 103 Figure 1), determining a current value in the electrical power path, wherein the current value is determined in accordance with a load voltage drop across a fuse comprising a fuse characteristic (Figure 3, Paragraph 56, 60-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the method of Schlanger, the voltage across the fuse a fuse characteristic as taught by Wortberg (Schlanger having fuses in both motive and auxiliary electrical power path), to increase the accuracy of the current determination and avoid faulty switching to interrupt/allow current through the electrical power path (Wortberg, Paragraph 63).
Regarding Claim 11, combination of Schlanger and Wortberg discloses the system of Claim 10, wherein the fuse characteristic comprises at least one of a resistance, a dynamic resistance, or a fuse impedance value, and wherein the fuse characteristic is determined from an injected current operation across the corresponding one of the fuse or the auxiliary fuse (Wortberg, Figure 3, Paragraphs 11, 18-20).
Regarding Claims 18-20, Schlanger discloses the controller of Claim 12, further comprising: 
a motive current sensor (comprising 234b, Figures 2, 4) electrically coupled to the motive electrical power path (234b in the motive electrical power path 116, Figures 2, 4); and wherein the controller is further configured to: 
receive a current vale from a current sensor electrically coupled to the motive power circuit (sensed signal from 234b to controller 236, 336, Figures 2, 4 respectively); and determine the motive power current value in response to the current value from the current sensor (Paragraphs 56, 66).
Schlanger does not specifically disclose the controller further configured to operate a fuse current model and determine the motive power current value further in response to the fuse current model.
Wortberg discloses a system in a vehicle (Figures 1-7, Paragraph 5) comprising an electrical power path powering a load using a power source (power load 105 using power source 101 via 110, Figure 1), the electrical power path including a fuse and a switch (fuse 104, switch 103 Figure 1), determining a current value in the electrical power path, wherein the current value is provided by a fuse current model (Figure 3, Paragraph 56, 60-63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controller of Schlanger, to include a fuse current model as taught by Wortberg, to have additional, more accurate motive current value to avoid faulty/inadvertent switching to interrupt/allow current through the electrical power path (Wortberg, Paragraph 63) and to select the current value based on the operating conditions such as accuracy and response time requirements.
Regarding Claim 22, Schlanger does not specifically disclose the method of Claim 21, wherein at least one of the motive current value or the auxiliary current value are provided by a fuse current model.
Wortberg discloses a method (Figures 1-7) comprising an electrical power path powering a load using a power source (power load 105 using power source 101 via 110, Figure 1), the electrical power path including a fuse  and a switch (fuse 104, switch 103 Figure 1), determining a current value in the electrical power path, wherein the current value is provided by a fuse current model (Figure 3, Paragraph 56, 60-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use in the method of Schlanger, a fuse current model as taught by Wortberg, to increase the accuracy of the current determination and avoid faulty switching to interrupt/allow current through the electrical power path (Wortberg, Paragraph 63). 
Regarding Claim 23, combination of Schlanger and Wortberg discloses the method of Claim 22, wherein the fuse current model provides a high accuracy relative to a current sensor (Wortberg, Paragraph 63).
Regarding Claim 24, combination of Schlanger and Wortberg discloses the method of Claim 22, wherein the fuse current model provides a faster response time for current determination than a current sensor (Wortberg, Paragraph 63).
Regarding Claim 25, Schlanger discloses the method of Claim 21, wherein the motive current value and the auxiliary current value are determined in accordance with a load voltage drop across a load/resistor in the load path (current sensor R1 coupled to the auxiliary electrical power path 130, Figure 3, Figures 2). Schlanger does not disclose the load voltage drop being across a fuse comprising a fuse characteristic. 
Wortberg discloses a method (Figures 1-7) comprising an electrical power path powering a load using a power source (power load 105 using power source 101 via 110, Figure 1), the electrical power path including a fuse and a switch (fuse 104, switch 103 Figure 1), determining a current value in the electrical power path, wherein the current value is determined in accordance with a load voltage drop across a fuse comprising a fuse characteristic (Figure 3, Paragraph 56, 60-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the method of Schlanger, the voltage across the fuse a fuse characteristic as taught by Wortberg (Schlanger having fuses in both motive and auxiliary electrical power path), to increase the accuracy of the current determination and avoid faulty switching to interrupt/allow current through the electrical power path (Wortberg, Paragraph 63).
Regarding Claim 26, combination of Schlanger and Wortberg discloses the method of Claim 25, wherein the fuse characteristic is at least one of a resistance, dynamic resistance, and fuse impedance value determined from an injected current operation across the fuse (Wortberg, Figure 3, Paragraphs 11, 18-20).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoffmann (US 6,492,747) discloses an electric power path comprising a fuse and a parallel path comprising a switch (fuse 5 and switch 6in Figures 1-3); Ojima (US 2013/0175856) discloses an in-vehicle power source device comprising plurality of power sources and loads and parallel current paths (Figures 1,6); Brown (US 5,568,350) discloses testing fuse circuit by injection of current (fuse 204, Figure 1, Column 4, lines 17-30).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        


/LUCY M THOMAS/Examiner, Art Unit 2836, 6/18/2022